COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §               No. 08-17-00165-CR
  JOSE MARTINEZ,
                                                   §                  Appeal from the
                     Appellant,
                                                   §            County Court at Law No. 1
  v.
                                                   §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                   §                (TC# 20160C07540)
                     State.
                                               §
                                             ORDER

         The Appellant’s brief in the above styled and numbered cause was due March 30, 2018

after the Court granted five motions for extension of time to file the brief. As of the date of this

order, no brief or additional motion for extension of time to file the brief has been filed with this

Court.

         It is therefore ORDERED that the trial judge conduct a hearing to determine whether

appellant desires to prosecute his appeal, whether the appellant has been deprived of effective

assistance of counsel, and to make appropriate findings and recommendations. The trial judge

shall take such measures as may be necessary to assure effective assistance of counsel, which

may include appointment of new counsel. The record of such hearing, including any orders and

findings of the trial judge, shall be certified and forwarded to this office on or before May 9,

2018.

         IT IS SO ORDERED this 9th day of April, 2018.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.